Exhibit 10.4
Logo [logo.jpg]
June 22, 2015


Jane Nielsen


via Coach email


 Amendment of Employment Terms

--------------------------------------------------------------------------------

Dear Jane:


As discussed, as an employee of Coach and member of the Operating Group, you
will be subject to the following additional and/or modified employment
policies.  Please sign the acknowledgement at the end noting your understanding
and agreement.


 
1.
Transportation Benefits



You have previously received Transportation Benefits, which were comprised of a
paid Car Allowance, as part of your remuneration. With effect from June 30,
2015, you will no longer receive Transportation Benefits and, to compensate for
this change, Coach will pay you a lump sum payment on June 25, 2015 in the sum
of two (2) times your annual Transportation Benefits.  You will receive $86,675.


 
2.
Notice of Intent to Terminate Employment



Pursuant to your employment letter with Coach, if at any time you elect to
terminate your employment with Coach, including a valid retirement from Coach,
you are required to provide three (3) months’ advance written notice of your
intent to terminate your employment in accordance with the terms set forth in
your employment letter. After you have provided your required notice and through
the end of the three (3) month notice period, you will continue to be an
employee of Coach and you will continue to receive the same base salary as
immediately prior to your notice (and, if Coach has reduced your base salary
during the 60-day period immediately prior to the date upon which you provided
such notice, you will receive the base salary as in effect immediately prior to
such reduction during the notice period).  Your duties and other obligations as
an employee of Coach will continue and you’ll be expected to cooperate in the
transition of your responsibilities.  Coach shall, however, have the right in
its sole discretion to direct that you no longer come to work or to shorten the
notice period; provided that if Coach elects to shorten such notice period, you
will be entitled to continue to receive your base salary (at the same rate as if
the required notice period had not been shortened) through the end of such three
(3) month period. Nothing herein alters your status as an employee
at-will.  Coach reserves all legal and equitable rights to enforce the advance
notice provisions of this paragraph. You acknowledge and agree that your failure
to comply with the notice requirements set forth in your employment letter shall
result in: (i) Coach being entitled to claw back any bonus paid to you within
180 days of your last day of employment with Coach, (ii) the forfeiture of any
unpaid bonus as of your last day of employment with Coach, (iii) any unvested
restricted stock unit or stock option or vested stock option award held by you
shall be automatically forfeited on your last day of employment with Coach, and
(iv) Coach being entitled to claw back any Financial Gain (as defined below) you
realize from the vesting of any Coach equity award within the twelve (12) month
period immediately preceding your last day of employment with Coach.  “Financial
Gain” shall have the meaning set forth in the various equity award grant
agreements that you receive during your employment with Coach.
 
 
 

--------------------------------------------------------------------------------

 


 
3.
Severance Arrangements



Pursuant to your employment letter with Coach, if your employment is terminated
involuntarily by Coach, other than for Cause (as defined in your employment
letter), you are eligible to receive severance benefits equivalent to 12 months
of your then current salary.  Coach acknowledges and agrees that if Coach has
reduced your base salary during the 60-day period immediately prior to the date
of your termination, you will receive severance based on the base salary as in
effect immediately prior to such reduction. All other terms and conditions of
your severance arrangements will remain in effect in accordance with the terms
of your employment letter.


 
4.
Other Terms and Conditions of Employment

 
If you accept Coach's additional terms of continued employment as outlined in
this letter, our relationship will continue to be one of "employment-at-will."
That means you are free, at any time, for any reason, to end your employment
with Coach and that Coach may do the same, subject to the advance notice
requirements set forth above under Notice of Intent to Terminate Employment.
 Our agreement regarding employment-at-will may not be changed, except
specifically in writing signed by both the CEO of Coach and you. All payments
made hereunder are subject to the usual withholdings required by law.  In the
event of a breach by you of any provision of this letter and/or any of the
Company policies which are included herewith, you agree to reimburse Coach for
any and all reasonable attorneys’ fees and expenses related to the enforcement
of this agreement, including, but not limited to, the clawback of gains
specified hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
 
Except as specifically set forth in this letter, the terms and conditions of
your employment with Coach (including the terms of any employment letter,
restrictive covenants agreement or equity agreement between you and Coach) will
remain in full force and effect following the effective date of this letter.
 

 SIGNED FOR COACH    SIGNED BY  JANE NIELSEN          /s/ Sarah Dunn   6/22/2015
/s/ Jane Nielsen  6/22/2015          Sarah Dunn       Global HR Officer      

 